Election/Restrictions
Applicant’s election without traverse of a package of laminations (Group I) in the reply filed on October 5, 2021 is acknowledged.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.

Drawings
The drawings are objected to because they fail to show:
A package of laminations comprising ten sleeves (claim 4)
A package of laminations comprising twelve sleeves (claim 4)
A plurality of sleeves, with at least one sleeve having a cross section different from a circular shape (claim 6)
A plurality of sleeves, with at least one sleeve embodied as a collared sleeve (claim 7)
A plurality of lamella segments comprising lamella segments having a different number of cutouts (claim 9).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because:
At the last sentence in paragraph 0036, the sleeves 30 are identified by numeral 40.
Details corresponding to the limitations of claims 3, 4, 6, 7 & 9 are not present in the detailed description of the invention.

The abstract of the disclosure is objected to because it includes a phrase that can be implied.  See “are also described”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 5 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation, “a degree of lamella filling of at least 60% in a curved section between two sleeves”.  That which constitutes “lamella filling” and the means by which it is determined to be “at least 60%” are unknown.
Claim 9 recites the limitation, “lamella segments having a different number of cutouts.”  The standard from which this “number” differs is unknown.

Claim Rejections - 35 USC § 102
Claims 1-9, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Federn, US 4,661,084.  Federn discloses an industrial application (Fig. 1), comprising: 
a drive unit (11) having an output shaft; 
a driven unit (12) having an input shaft; and 
a coupling (10) connecting the output shaft to the input shaft for torque transmission, wherein the coupling is constructed as a multi-plate coupling and comprises a first flange, a second flange, and a package of laminations (30) releasably connecting the first flange to the second flange for transmission of a torque, said package of laminations comprising a plurality of lamella segments (30) arranged in layers and connected together as ring segments (see “an annular disk” at col. 1, lines 65 & 66), with each of the lamella segments having a plurality of cutouts (31) and all of the lamella segments having at least three cutouts (col. 3, line 41),
wherein a first lamella segment is connected to a second lamella segment with a partial overlap (see “mutually overlapping” at col.2, line 11) via a sleeve (34-36) at at least two cutouts,
wherein Figs. 1, 3 & 6 show at least one cutout of the first lamella segment projects beyond the second lamella segment in a circumferential direction,
wherein Fig. 1 shows six sleeves,
wherein Figs. 1 & 5 show the package of laminations has “a degree of lamella filling of at least 60%” in a curved section between two sleeves,
wherein at least one sleeve (34, 35) having a cross section different from a circular shape (see “polygonal-shaped” at col. 3, line 54),
wherein Fig. 6 shows at least one sleeve embodied as a collared sleeve.
Federn discloses other lamella segments (13, 14) having a different number (two) of cutouts (27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rayfield, Naugler and Lindner each show a coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679